Maximilian Moss, S.
The administratrix seeks leave to compromise an action for the decedent’s conscious pain and suffering and wrongful death, and other relief.
The proposed compromise of the action is approved in the amounts set forth in the petition. The attorneys’ fees and disbursements are fixed at $3,500 to include their services in entering the decree herein and effecting distribution thereunder and are to be apportionately allocated to each of the recoveries herein. The widow is to be reimbursed the sum of $1,341.74, the amount advanced by her for funeral expenses. The net amount of the recovery for the wrongful death is to be distributed in the following percentages, to wit: 51% to the widow, Gloria Catalanotti; 22% to the daughter, Patricia Lynne, and 27% to the son, Joseph. The net proceeds of the recovery for conscious pain and suffering is to be distributed as provided by section 83 of the Decedent Estate Law. Exemptions provided by section 200 of the Surrogate’s Court Act may only be allowed out of estate assets and do not include the proceeds of a wrongful death action which are not general assets of the estate (Davis v. New York Cent. & H. R. R. R. Co., 233 K Y. 242, 246). The other items of incidental relief are granted. Settle decree on notice.